DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolokythas, US 2017/0089438 A1 (provided in the Information Disclosure Statement dated 6/19/2020).
	Regarding claim 1, Kolokythas discloses a thrust producing unit (400: gearbox assembly, Fig. 4), comprising: 
	a rotor (Fig. 15); and 
	a fail-safe electrical drive unit (drive train fitted with two motors, §[0060]), comprising:
		first and second input shafts (9: secondary shafts, twice, Fig. 4), wherein the first input shaft has a first end (see ends of 9, Fig. 5) and a second end (see ends of 9, Fig. 5) that is opposite the first end (Fig. 5); 
		first and second fixedly attached belt pulleys (3: secondary pulley, twice, Fig. 5) that are fixedly attached to the respective first and second input shafts (§[0063], Fig. 5); 
		an output shaft (8: main shaft, Fig. 4) that is coupled to the rotor (Fig. 15); 
		first and second freewheeling belt pulleys (4: electric motor pulley, twice, Fig. 4), 
	wherein the first freewheeling belt pulley 4 is mounted to the output shaft 8 by means of a first freewheel (2, first: pinion gears, Fig. 4) such that the output shaft rotates freely when the output shaft rotates faster than the first freewheeling belt pulley 4 (via ball bearings, §[0044-0045], regarding “Torque applied to the shaft connected to the one-way bearing in the opposite direction, automatically causes the shaft to free-spin in place, thus disabling the pinion gear 2 which is rotationally fixed thereon from being able to receive power from the motor or from any other source on the secondary shaft mechanism. It is as if it were not there as far as the main gear is concerned.”), and 
	wherein the second freewheeling belt pulley is mounted to the output shaft by means of a second freewheel (2, second: pinion gears, Fig. 4) such that the output shaft rotates freely when the output shaft rotates faster than the second freewheeling belt pulley (see again paras. [0044-0045]); 
		first and second belts (7: belts, twice, Fig. 4), 
	wherein the first belt 7 connects the first fixedly attached belt pulley 3 with the first freewheeling belt pulley 4 (Figs. 4 and 6),  and 
	wherein the second belt connects the second fixedly attached belt pulley with the second freewheeling belt pulley (Figs. 4 and 6);
		first and second electric motors (electric motor 1 and electric motor 2, Fig. 3; see §[0060]: the proposed drive train is fitted and designed for two electric motors ), that are coupled with the respective first and second input shafts (Fig. 14), 
	wherein the first electric motor drives the output shaft via the first input shaft, the first fixedly attached belt pulley, the first belt, and the first freewheeling belt pulley (as shown in figs. 3 and 4), and
	wherein the second electric motor drives the output shaft via the second input shaft, the second fixedly attached belt pulley, the second belt, and the second freewheeling belt pulley (as shown in figs. 3 and 4); and 
		at least first and second tensioners (6: tensioners, twice, Fig. 4), 
	wherein the first tensioner is attached to the first end of the first input shaft and the second tensioner to the second end of the first input shaft (Fig. 4), 
	wherein the first and second tensioners are adapted to adjust a tension of the first belt (§[0061]: belt tensioner is used to keep the belt firm on the pulleys).
	Regarding claim 2, Kolokythas discloses the thrust producing unit of claim 1, wherein the fail-safe electrical drive unit, further comprises:
	one or more additional input shafts;
	one or more additional fixedly attached belt pulleys;
	one or more additional freewheeling belt pulleys;
	one or more additional freewheels;
	one or more additional belts; and
	one or more additional electric motors (a third motor, fourth and fifth motor  is taught in Figure 2, which would comprise all the elements of the first and second motors disclosed in claim 1; see also ֻ§[0037]),
	wherein each additional electric motor of the one or more additional electric motors is coupled with an associated input shaft of the one or more additional input shafts and drives the output shaft via the associated input shaft, an associated fixedly attached belt pulley of the one or more additional fixedly attached belt pulleys, an associated belt of the one or more additional belts, an associated freewheeling belt pulley of the one or more additional freewheeling belt pulleys, and an associated freewheel of the one or more additional freewheels (see again para. [0037]), 
	wherein the associated fixedly attached belt pulley is fixedly attached to the associated input shaft (see again para. [0037]), 
	wherein the associated freewheeling belt pulley is mounted to the output shaft by means of the associated freewheel such that the output shaft rotates freely when the output shaft rotates faster than the associated freewheeling belt pulley (see again para. [0037]), and 
	wherein the associated belt connects the associated fixedly attached belt pulley with the associated freewheeling belt pulley (see again para. [0037]). 
	Regarding claim 3, Kolokythas discloses the thrust producing unit of claim 1, wherein the fall-safe electrical drive unit further comprises:
	a bearing support plate (12: base plate, Fig. 7) that receives at least the first electric motor (Figs. 7 and 13) and one end of the output shaft (Figs. 7 and 13).
	Regarding claim 4, Kolokythas discloses the thrust producing unit of claim 3, wherein the fail-safe electrical drive unit further comprises:
	an additional bearing support plate (17: top plate, Fig. 17) that receives at least one other end of the output shaft (§[0073]).
	Regarding claim 5, Kolokythas discloses the thrust producing unit of claim 4, wherein the failsafe electrical drive unit further comprises:
	ribs (18: spacers, Fig. 7) that connect the bearing support plate with the additional bearing support plate for transferring torque generated at least by the first electric motor from the bearing support plate to the additional bearing support plate (§[0073] - §[0075]).
	Regarding claim 6, Kolokythas disclose the thrust producing unit of claim 4, wherein the additional bearing support plate comprises:

    PNG
    media_image1.png
    611
    682
    media_image1.png
    Greyscale
	at least two threaded holes that are located at different distances from the output shaft (see annotated Fig. 7 below).
	Regarding claim 7, Kolokythas discloses the thrust producing unit of claim 1, wherein at least the first belt is a toothed belt (belt 7 is a synchronous belt, §[0063]).
	Regarding claim 8, Kolokythas discloses the thrust producing unit of claim 1, wherein the first and second electric motors are arranged at a same distance from the output shaft (Figs. 4 and 13).
	Regarding claim 11, Kolokythas discloses the thrust producing unit of claim 1, wherein the first input shaft, the second input shaft, and the output shaft are arranged parallel to each other(Figs. 4 and 6).
Regarding claim 12, Kolokythas discloses the thrust producing unit of claim 1further comprising: 
a rotor hub that is coupled between the rotor blades and the output shaft (see Fig. 15).
	Regarding claim 13, Kolokythas discloses a rotary-wing aircraft (UAV type helicopter, Figs. 14-16) comprising the thrust producing unit of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokythas.
Regarding claims 9 and 10, Kolokythas discloses the thrust producing unit of claim 1, but does not appear to specifically disclose wherein the first electric motor is arranged at a first distance from the output shaft and the second electric motor is arranged at a second distance from the output shaft that is different than the first distance; and additionally, wherein the second distance is at least two times greater than the first distance. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the arrangement and distance between the output shaft and the first and second motors to suit the needs of the invention and/or inventor, since it has been held that rearranging parts of an invention involves only routine skill in the art, as cited in re Japikse, 86 USPQ 70. The purpose would be to ensure that the components of the thrust producing unit are able to properly fit in the desired housing shape while maintaining proper gear ratios.
Regarding claim 14, Kolokythas discloses the rotary-wing aircraft of claim 13, but does not appear to specifically disclose at least one additional thrust producing unit.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an additional thrust producing unit on the rotary-wing aircraft so that the thrust producing unit can be used on a wider variety of rotary winged aircraft (e.g. both single and dual mounted propulsion systems), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The purpose would be to ensure adequate thrust and redundancy with regard to propulsion for the rotary-wing aircraft.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groninga et al. (US 2020/0361622) teaches a dual motor input with a common shaft to be rotationally driven by separate drive shafts. Soloy (WO 8,806,689 A1) teaches a dual engine system for a single propeller shaft on a common support frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647